Citation Nr: 9909236	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-41 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a right knee injury, status post 
medial meniscectomy and reconstructive surgery.

2.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic degenerative joint disease of the 
right knee.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1972 to May 1975 
and also had periods of active duty or active duty for 
training with the Army National Guard from July 30, 1977, to 
August 13, 1997, and from July 8, 1978, to July 22, 1978.

The instant appeal arose from an April 1996 hearing officer's 
decision and subsequent rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in North Little 
Rock, Arkansas, which granted an application to reopen a 
claim for service connection for residuals of a right knee 
injury, granted service connection, and assigned a 10 percent 
disability evaluation.  An August 1996 rating decision 
modified the initial award to include a temporary total 
rating for convalescence followed by the 10 percent rating.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in November 1997 for further development.

By rating decision dated in November 1998 an increased rating 
for residuals of a right knee injury, status post medial 
meniscectomy and reconstructive surgery, was granted, to 20 
percent.  In addition, that rating decision granted service 
connection for traumatic degenerative joint disease of the 
right knee and assigned a 10 percent rating for that 
disability as secondary to residuals of a right knee injury, 
status post medial meniscectomy and reconstructive surgery.  
Since the right knee increased rating claim has not been 
withdrawn, increased ratings above 20 percent for residuals 
of a right knee injury, status post medial meniscectomy and 
reconstructive surgery, and above 10 percent for traumatic 
degenerative joint disease of the right knee remain at issue 
on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits are awarded).


FINDINGS OF FACT

1.  The appellant's service-connected residuals of a right 
knee injury, status post medial meniscectomy and 
reconstructive surgery, are currently manifested by mild 
instability.

2.  The appellant's service-connected traumatic degenerative 
joint disease of the right knee is currently manifested by 
range of motion from -5 to 120 degrees with swelling, mild 
valgus deformity, weakness, fatigability with prolonged 
standing or walking, and use of a cane with exacerbation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected residuals of a right knee injury, 
status post medial meniscectomy and reconstructive surgery, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5257 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected traumatic degenerative joint 
disease of the right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented claims which are 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This case has been remanded for further development, and VA 
examinations and radiological evaluations were performed 
pursuant to the appellant's claim for benefits.  Also, all 
available service medical records and VA treatment records 
have been obtained.  He has not asserted and there is nothing 
in the record that shows that there are missing, relevant 
records.  For these reasons, the Board finds that VA's duty 
to assist the appellant, 38 U.S.C.A. § 5107(a) (West 1991), 
has been discharged.  Furthermore, the undersigned finds that 
this case has been adequately developed for appellate 
purposes.  A disposition on the merits is now in order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1998).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

The veteran was hospitalized in September 1979 for 
arthroscopy and arthrotomy with medial meniscectomy.  That 
month, the veteran filed a claim for benefits.  He asserted 
that he had injured the right knee while training in service 
in June 1972 and had been treated at a hospital.  He also 
provided a service record dated in mid-June (year not given) 
which indicated that he was on limited duty with crutches for 
seven days after an acute strain of the right knee.  The RO 
denied the claim, the veteran appealed, and in April 1981 the 
Board denied the claim.

The Board has also reviewed VA treatment records from 
September 1979 to January 1980 which include nursing notes 
from the September 1979 hospitalization and surgery.  Minimal 
degenerative changes were noted on X-ray.  November 1979 
records noted range of motion from 0 to 125 degrees.  January 
1980 follow-up records noted mild complaints of clicking, 
some instability, and an inability to do deep knee bends.  
Examination revealed a 2+ anterior drawer, no varus valgus 
instability, and no patellofemoral crepitus.  Due to the 
"paucity of his limitation" it was determined that further 
surgery was not necessary, and he was advised to avoid 
motions like deep knee bends which exacerbated his knee pain.

In September 1994 the veteran applied to reopen the claim.  
August 1994 records from the Baptist Medical Center in Little 
Rock, Arkansas, reveal that he underwent a right knee 
anterior cruciate ligament (ACL) reconstruction and lateral 
meniscectomy.  The final diagnosis was ACL rupture, 
arthritis, and lateral meniscus tear.  In November 1995 the 
veteran's private physician, W. F. Hefley, Jr., M.D., stated 
his opinion that:

the injury [the veteran] sustained to his 
knee in basic training in 1972 resulted 
in an anterior cruciate ligament rupture.  
The chronic instability then progressed 
over time to create tears above the 
medial and lateral meniscus and 
osteoarthritis of the knee.  Thus I think 
all his knee problems are secondary to 
the injury in basic training that he 
sustained in 1972.

During a December 1995 personal hearing, the appellant 
testified that when scaling a horizontal ladder while 
training in service, he fell 15 feet and landed on his right 
knee.  He stated that he continued to run the training course 
but went to sick call that evening as his knee was swollen 
with limited range of motion.  He stated that fluid was 
drained from the knee and that the following day his knee was 
X-rayed, and he was given a brace.  He eventually finished 
boot camp and reported that later in service his knee ached 
and would swell if he was on it for long periods.  He stated 
he did not received any knee treatment at his next duty 
station, but he did take over-the-counter medication.  The 
veteran was then stationed in Germany where he reported his 
knee occasionally clicked and gave out on him, and fluid was 
drained off the knee twice.

The veteran reported that after service he continued to have 
right knee symptoms and that his knee locked up at work in 
1978.  He stated that he was treated at the Little Rock VA 
Medical Center (MC).  He reported that after the surgery in 
1979 he had less pain but his knee felt unstable.  He 
returned to work at a less physical job at a rice mill; 
however, he stated that his knee bothered him when he was 
required to drive over 100 miles for work.  He stated that 
his right knee limited his sporting activities and slowed him 
down when he mowed the grass.  He indicated that he had 
exacerbations of knee pain and that he had to leave a job 
where he stood on concrete for long periods because of knee 
problems.

The appellant stated that he worked as a machine operator at 
the time of the hearing and that, while his knee problems 
were aggravated by the standing the job required, it was one 
of the few jobs he was trained to do.  He stated that his 
knee symptoms had been pretty stable from 1981 to 1994.  In 
1994 he sought treatment because he believed his symptoms had 
increased and underwent surgery.  Since the 1994 surgery, the 
veteran reported more stability and less pain.  He stated he 
still had discomfort for which he took over-the-counter 
medication.  

In January 1996 the veteran underwent a VA examination, and 
the examiner reviewed the claims folder.  The veteran 
complained of pain, swelling, and giving way, although he 
stated that the knee was more stable since the 1994 surgery.  
On physical examination, the right knee was "a mirror image 
of the left with no redness, swelling, or effusion."  Range 
of motion was 0 to 124 degrees on the right and 0 to 127 
degrees on the left.  Medial and lateral collateral ligaments 
were intact and nontender to stress.  Lachmann's test was 1+ 
but was fairly stable.  There was no tenderness to palpation 
of the knee.  There was no atrophy of the right calf.  X-rays 
showed degenerative changes. 

The examiner concluded that the tear of the medial meniscus, 
repaired surgically in 1979, and the absence of the ACL were 
probably a result of the in-service fall.  The lateral 
meniscus tear repaired during the 1994 surgery was also 
determined by the examiner to likely have resulted from the 
1972 injury, either directly or indirectly.

An April 1996 hearing officer's decision and subsequent 
rating decision granted the application to reopen the claim 
for service connection for residuals of a right knee injury, 
granted service connection, and assigned a 10 percent 
disability evaluation.  In July 1996 the veteran underwent 
another VA examination.  He again complained of swelling, 
clicking, and a giving way sensation.  He denied taking 
medication for the knee.  Examination revealed that the 
veteran favored the right knee when walking and that he had 
two well-healed surgical scars.  There was no evidence of 
effusion, and flexion was from 0 to 105 degrees.  Mild laxity 
of the lateral collateral ligaments was also noted.  X-rays 
showed post ACL-repair changes.

The Board has reviewed private treatment records from Dr. 
Hefley dated from June 1994 to October 1996.  A June 1994 
record revealed normal gait, neutral alignment, and range of 
motion from -2 to 135 degrees.  There was large effusion and 
fullness attributed to a Baker's cyst.  There was excessive 
laxity on Lachmann's maneuver on the right and valgus 
pseudolaxity.  The knee was aspirated and clear synovial 
fluid was removed.  He also received a steroid injection.

A July 1994 record noted that the veteran reported that the 
steroid injection had relieved his symptoms for three weeks.  
Magnetic resonance imaging (MRI) revealed that the veteran 
was ACL deficient and had abnormalities in the medial and 
lateral menisci.  In August 1994, three weeks after surgery, 
he still had large effusion, but range of motion was -3 to 
120 degrees.  Strength was good.  A September 1994 record 
noted that the veteran was complaining of severe pain in the 
knee that was keeping him awake at night.  Effusion was 
small, the wound was fully healed, and there was normal 
warmth for a postoperative knee.  Active range of motion was 
from 0 to 120 degrees, and the pain was attributed to 
arthritis.  A September 1994 written statement indicated that 
the veteran would need a partial or complete knee replacement 
"at some point."  An October 1996 letter from Dr. Hefley 
revealed that the veteran was released to return to full duty 
in early December 1994.

The Board has also reviewed private treatment records from 
December 1984 to September 1996 primarily from R. L. Cress, 
D.C. which reveal that the veteran's right knee was "feeling 
OK" in April 1995 but that he was "not doing well" in 
September 1996.

VA treatment records from April 1996 show that the veteran 
reported a week of increased pain and swelling.  The knee was 
stable, and the right calf was slightly smaller than the 
left.  A knee immobilizer was issued, and he was prescribed 
Naprosyn.  In December 1996 the veteran was laid off and then 
terminated from his job due to a reduction in force.  He was 
subsequently hired by the U. S. Postal Service, but was 
terminated from that position when a pre-employment physical 
noted his history of knee problems.

In March 1997 the veteran testified at another personal 
hearing that he continued to have a "rubbery feeling" in 
the knee as well as daily pain which he assessed as an 8 on a 
scale of 10.  He stated that his knee made it difficult to 
stand for the 8 to 10 hours per day required in his job as a 
computer control machine operator and that he wore an ace 
bandage for support.  He testified that his leg sometimes 
became cramped and that his right leg muscle tone was 
dissimilar from that of the left leg.  He stated that he had 
prescriptions for several different medications which reduced 
his swelling and decreased his pain for several hours at a 
time.  He also reported that he had tried other forms of 
treatment like exercises, heating pads, and steroid 
injections, most recently in October 1996 by Dr. Hefley.  The 
veteran indicated that he could stand for 4 to 5 hours a day 
on concrete with pain and that he could walk about 1 block.  
He reported that walking up and down stairs or hills would be 
difficult due to his knee.  He was unemployed at the time of 
the hearing.

Pursuant to the Board's remand, the October 1996 record from 
Dr. Hefley was associated with the claims folder.  The 
veteran reported anterior and peripatellar soreness.  
Examination revealed a small effusion.  The ligament was 
described as "rock-solid stable."  X-rays showed good joint 
space and small osteophytes, and Dr. Hefley indicated that 
the veteran had "held up fairly well . . . considering his 
advanced arthritis."  His quadriceps were atrophic on the 
right, and strengthening exercises were recommended.  The 
knee was injected with a steroid, and Relafen was prescribed.

A search for VA treatment records from June 1997 to October 
1998 revealed that the veteran was performing quad 
strengthening exercises at home in March 1997.  In June 1997 
the veteran was seen at the VA orthopedic clinic.  He 
complained of progressively worsening right knee pain, a 
giving way sensation, stiffness, and minimal swelling.  
Examination revealed no effusion, full range of motion, and 
no laxity.  Findings were positive for grinding and patellar 
inhibition.  X-rays showed mild degenerative joint disease.  
The record noted the long-term need for a total knee 
arthroplasty, and Darvocet and Naprosyn were prescribed.  He 
was fitted with a cane in December 1997.  No additional 
treatment records were developed through October 1998.  

In August 1998 the veteran underwent another VA examination.  
He reported swelling and pain when the weather changed.  He 
stated that his knee problems were aggravated by prolonged 
standing or walking but that his knee was more stable since 
the 1994 surgery.  He stated he was unable to squat or kneel 
fully and that he had trouble going up and down stairs.  The 
veteran was employed as a mail head operator, and his job 
enabled him to "sit down or walk as comfort dictated."  It 
was noted that the veteran's last visit to the Little Rock 
VAMC was in December 1997 and that he had used a cane for 
periods of exacerbation since that time.

Physical examination revealed 6 degrees of valgus when 
standing on the right as compared to 40 degrees valgus on the 
left.  He had a moderate limp but could heel and toe walk.  
Walking on his heels caused pain in the knee, and he did not 
fully extend the knee when walking.  He performed a one-half 
squat before it became painful.  He had mild AP laxity on an 
interior drawer sign in 30 and 90 degrees flexion.  There was 
not a good end point on Lachmann's test.  There was crepitus 
but no synovial effusion or capsular thickening.  He 
complained of pain with pressure on the medial aspect of the 
knee.  The right knee was slightly greater in size than the 
left while the right thigh and calf were slightly smaller in 
size.  Range of motion was from 5 degrees extension to 120 
degrees of flexion.  His knee did not fully extend on the 
right, and there were bony excrescencies palpable about the 
knee.

X-rays showed two surgical screws which appeared to be 
stable.  Traumatic arthritis was noted at the femoral and 
tibial side of the joint and less so in the patellofemoral 
joint.  The examiner noted that the claims folder had been 
reviewed prior to the examination.  There was some swelling 
of the knee, and there was mild instability.  There was no 
locking, but there was crepitus and mild valgus deformity.  
Weakness in the right thigh was noted due to loss of muscle 
mass, and fatigability was reported with prolonged standing 
or walking.  The examiner concluded that pain was noted on 
flexion.  There was some loss of motion due to pain in that 
the veteran could increase his flexion passively; however, 
this motion was not performed by the examiner as it was 
believed that it would cause pain to the veteran.

The appellant's residuals of a right knee injury, status post 
medial meniscectomy and reconstructive surgery, are currently 
evaluated as 20 percent disabling under Diagnostic Code 5257 
for impairment of the knee manifested by recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).  Diagnostic Code 5257 provides a 
10 percent rating for slight symptoms, a 20 percent rating 
for moderate symptoms, and a 30 percent rating for severe 
symptoms.  Id.  

The Board does not find that the evidence supports a rating 
in excess of the currently assigned 20 percent disability 
rating under Diagnostic Code 5257.  The most recent medical 
evidence, the 1998 VA examination, noted only mild 
instability.  In fact, the veteran indicated several times in 
the record that his instability had improved since the 1994 
surgery.  A June 1997 VA record found no laxity, and a 
private October 1996 record found the joint to be "rock-
solid stable."  Further, the record indicates that the 
veteran has not sought treatment for his right knee problems 
since 1997.  When the entire medical evidence is viewed in 
its entirety, there is no evidence of severe instability or 
lateral subluxation.  Thus, the Board finds that the current 
evaluation of 20 percent is appropriate under Diagnostic Code 
5257, and a higher evaluation is not warranted under this 
Diagnostic Code.

The veteran's right knee disorder is separately rated 10 
percent disabling under Diagnostic Code 5010 for traumatic 
arthritis substantiated by X-ray findings.  Separate ratings 
can be granted based on limitation of motion apart from a 
rating based on Diagnostic Code 5257 for instability.  
VAOPGCPREC 23-97 (July 1, 1997).  Diagnostic Code 5010 is 
rated as degenerative arthritis, Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1998).  
Diagnostic Code 5003 provides that arthritis confirmed by X-
ray is rated on the basis of limitation of motion under the 
appropriate Diagnostic Code.  

Ratings for limitation of extension of the leg range from 0 
to 50 percent based upon the degree to which extension is 
limited.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).  
For the lowest, noncompensable, rating under Diagnostic Code 
5261, extension of the knee must be limited to 5 degrees.  
The medical evidence reveals that the veteran's range of 
motion of the knee without pain is 5 degrees.  For a 
compensable, or 10 percent, evaluation, extension of the knee 
must be limited to 10 degrees.  As the recent medical 
evidence shows, the veteran's extension of the knee is not 
limited to 10 degrees.  Therefore, a compensable rating is 
not warranted under Diagnostic Code 5261.

Ratings for limitation of flexion of the leg range from 0 to 
30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  
Again, those ratings are based on the degree to which flexion 
is limited.  For the lowest, noncompensable, rating under 
Diagnostic Code 5260, flexion of the knee must be limited to 
60.  The medical evidence reveals that the veteran's range of 
motion of the knee without pain is about double that 
measurement, 120 degrees; therefore, a compensable rating is 
not warranted under Diagnostic Code 5260.

Where, as here, limitation of motion of a major joint like 
the knee is noncompensable under the applicable Diagnostic 
Codes for limitation of motion, "a rating of 10 pct is for 
application for each such major joint . . . affected by 
limitation of motion."  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Therefore, the Board finds the current 10 percent 
evaluation is appropriate and a higher evaluation is not 
warranted.

The Board has also considered the application of other 
Diagnostic Codes referable to the knee.  As there was no 
evidence of ankylosis of the knee, Diagnostic Code 5256 is 
not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1998).  Likewise, there is no medical evidence of dislocated 
or removed semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum, as residuals of the service-
connected right knee injury.  Thus, Diagnostic Codes 5258, 
5259, 5262, and 5263 are not for application.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  The evidence of record shows that the 
veteran's primary complaint is of pain which is caused by 
prolonged standing or walking.  He has indicated that this 
pain is not constant and is relieved by certain prescription 
medication.  The 1998 VA examiner indicated that the 
veteran's recorded range of motion during the examination, 
from 5 degrees extension to 120 degrees of flexion, was not 
additionally limited due to pain.  He indicated that there 
was significant pain with flexion in excess of 120 degrees.  
He stated that while he might have been able to passively 
flex the veteran's knee more than 120 degrees, it would have 
been painful.

The medical record shows swelling, mild instability, mild 
valgus deformity, and weakness.  Fatigability was reported 
with prolonged standing or walking, and the veteran recently 
began using a cane with exacerbation.  There was no locking.  
However, the medical evidence does not demonstrate that a 
higher evaluation for the right knee is warranted based on 
38 C.F.R. §§ 4.40, 4.45, or 4.59.  Instability and deformity 
were reported to be "mild."  In addition, use of a cane was 
limited to exacerbation.  Further, the right knee disability 
did not prevent the veteran from gainful employment.  The 
most recent evidence of record shows that he is employed and 
that "he can sit down and walk as comfort dictates" at his 
present job.  Thus, there does not seem to be functional loss 
which would warrant a right knee rating higher than the 
current disability evaluations.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that the rule articulated in Francisco did 
not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.  

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
Court, in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated the right-testicle 
claim as one for an '[i]ncreased evaluation for service[-
]connected ... residuals of surgery to right testicle' ... rather 
than as a disagreement with the original rating award, which 
is what it was."  Fenderson, No. 96-947, slip op. at 17, 
emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case .  Id.

As in Fenderson, the RO in this case has also misidentified 
the issues on appeal as a claim for an increased disability 
rating for the veteran's service-connected right knee 
disorder, rather than as a disagreement with the original 
rating award for this condition.  However, the RO's July 1995 
statement of the case and the subsequent supplemental 
statements of the case provided the veteran with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of initial 
disability evaluations for this condition.  In addition, the 
veteran's pleadings herein clearly indicate that he is aware 
that his appeal involves the RO's assignment of an initial 
disability evaluation.  Consequently, the Board sees no 
prejudice to the veteran in recharacterizing the issues on 
appeal to properly reflect the veteran's disagreement with 
the initial disability evaluations assigned to his service-
connected right knee disorder.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The veteran was dissatisfied with his initial rating for his 
right knee disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged 
ratings."  Fenderson, No. 96-947, slip op. at 9.  In this 
case, the hearing officer granted service connection and 
originally assigned a 10 percent evaluation for residuals of 
a right knee injury, status post medial meniscectomy and 
reconstructive surgery, as of day that the veteran's claim 
was received, September 19, 1994.  See 38 C.F.R. § 3.400 
(1998).  Subsequent to this decision, the RO assigned a 
temporary total evaluation due to the August 1994 surgery 
from the day that the veteran's claim was received to the 
last day of the month that the veteran's convalescence ended.  
Thereafter, the RO assigned a 10 percent evaluation as of the 
first day of the month following convalescence, November 1, 
1994.  Subsequent to this decision, the RO granted a 20 
percent disability rating for residuals of a right knee 
injury, status post medial meniscectomy and reconstructive 
surgery, effective as of November 1, 1994 and service 
connection was also granted for traumatic degenerative joint 
disease of the right knee at the 10 percent disability 
rating, also effective November 1, 1994.  The Board has 
reviewed all the evidence dating from the time of the 
original claim and, aside from the period of convalescence 
for which the veteran received a total rating, has determined 
that at no time from that time to the present has the 
evidence supported a rating in excess of 20 percent for the 
veteran's service-connected residuals of a right knee injury, 
status post medial meniscectomy and reconstructive surgery, 
or a rating in excess of 10 percent for the veteran's 
service-connected traumatic degenerative joint disease of the 
right knee.  Id.; Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  


ORDER

Claims for entitlement to ratings in excess of 20 percent for 
residuals of a right knee injury, status post medial 
meniscectomy and reconstructive surgery, and in excess of 10 
percent for traumatic degenerative joint disease of the right 
knee are denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


